Case 1:19-cv-03209-RJD-ST Document 9 Filed 09/18/19 Page 1 of 2 PageID #: 52



                                      505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                              tel. 516.303.0552
Sheehan & Associates, P.C.                                                    fax 516.234.7800
                                                                 spencer@spencersheehan.com

                                                             September 18, 2019
Magistrate Judge Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201                  Re:       1:19-cv-03209-RJD-ST
                                              Garadi et al v. Mars Wrigley Confectionery US, LLC

Dear Magistrate Judge Tiscione:

        This office represents the plaintiff in this action. In accordance with your Honor’s
Individual Practice Rules, the letter is made no later than 48 hours prior to the Initial Conference
of September 20, 2019, 12:00 PM and requests an adjournment of the Initial Conference and that
the discovery matters specified in Fed. R. Civ. P. 26(f) as part of the required discovery plan be
stayed until defendant has responded to the Complaint.

       The Court’s Scheduling Order of July 21, 2019 (Dkt. 5) set an initial conference before the
Court for September 20, 2019, at 12:00 p.m., and ordered the parties to confer on and prepare a
proposed discovery plan.

        There have been no previous requests for adjournment or extension and defendant consents
to this request. This adjournment and extension is requested because (1) defendant’s date for
responding to the complaint is October 21, 2019, (2) the parties have initiated discussions aimed
at a possible resolution of this matter and (3) a discovery plan will be more efficiently formulated
following the resolution of defendant’s anticipated motion to dismiss the Complaint under Rules
12(b)(1) and 12(b)(6). An alternate date for the initial conference is October 24, 2019 at 12:00
PM.

       I appreciate the Court’s consideration of this request.

                                                             Respectfully submitted,

                                                             /s/ Spencer Sheehan
                                                             Spencer Sheehan
Case 1:19-cv-03209-RJD-ST Document 9 Filed 09/18/19 Page 2 of 2 PageID #: 53




                                      Certificate of Service

I certify that on September 18, 2019, I served the foregoing by the method below to the persons or
entities indicated, at their last known address of record (blank where not applicable).

                                           CM/ECF              First-Class Mail      Email
 Defendant’s Counsel                          ☒                      ☐                ☐
 Plaintiff’s Counsel                          ☐                      ☐                ☐


                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
